                                   1                                 UNITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     IN THE MATTER OF                                   Case No. 3:19-mc-80301-JD

                                   5     William Dolph Beck, State Bar No. 114260           ORDER WITHDRAWING ORDER OF
                                                                                            SUSPENSION AND EXTENDING DATE
                                   6                                                        TO SHOW CAUSE RE SUSPENSION
                                                                                            FROM MEMBERSHIP IN GOOD
                                   7                                                        STANDING OF THE BAR OF THE
                                                                                            COURT
                                   8
                                       TO: William Dolph Beck, State Bar No. 114260
                                   9
                                              The State Bar of California has notified the United States District Court for the Northern
                                  10
                                       District of California that, effective November 30, 2019, you have become ineligible to practice
                                  11
                                       law in the State of California following disciplinary action. Under this Court’s Civil Local Rule
                                  12
Northern District of California
 United States District Court




                                       11-7, this status change may render you ineligible for continued active membership in the bar of
                                  13
                                       the Northern District of California.
                                  14
                                              This Court previously issued an order on December 30, 2019 regarding your suspension.
                                  15
                                       The Clerk did not adequately provide you notice. The Order of Suspension issued February 20,
                                  16
                                       2020 is hereby withdrawn and the deadline to respond to the Order to Show Cause is extended as
                                  17
                                       follows:
                                  18
                                           Effective the date of this order, your membership in the bar of this Court is suspended on an
                                  19
                                       interim basis pursuant to Civil Local Rule 11-7(b)(1). On or before April 22, 2020, you may file
                                  20
                                       a response to this Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be
                                  21
                                       viewed on the Court’s website at cand.uscourts.gov. If you fail to file a timely and adequate
                                  22
                                       response to this Order, you will be suspended from membership without further notice.
                                  23
                                           If you are disbarred, suspended or placed on disciplinary probation by this Court and are later
                                  24
                                       restored to active membership in the State Bar of California, you may apply for reinstatement
                                  25
                                       pursuant to Civil Local Rule 11-7(b)(3). The Clerk shall close this file on or after April 22, 2020
                                  26
                                       absent further order of this Court.
                                  27

                                  28
                                   1       The Clerk shall mail a copy of this Order and the Order to Show Cause issued at docket

                                   2   number 1 to the Respondent via Certified Mail

                                   3          IT IS SO ORDERED.

                                   4   Dated: March 13, 2020

                                   5                                                   ______________________________________
                                                                                       JAMES DONATO
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                                                                       2
